DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 11-15 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 11.

Election/Restrictions
Claims 1-8, 11-19 and 29-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-28, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 20-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 08/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A Peptide Tyrosine-Tyrosine (PYY) analog comprising an amino acid sequence of: PKPEX7PX9X10DASPEEX17X18RYYX22X23LRHYLNX3oLTRQRY (Formula I) wherein X7 is conjugated to a C16-C22 fatty acid, via a linker, and wherein the linker can be one or more units selected from the group consisting of [2-(2-amino-ethoxv)-ethoxv)1-acetic acid (AEEA), aminohexanoic acid (Ahx), glutamic acid (E), gamma glutamic acid (NE) and combinations thereof as well as the method of use to treat obesity or obesity related disorder, is novel and non-obvious. In addition, the modified PYY analog of amino acid sequence 9-13 is novel and non-obvious.
The closest prior art is WO 2015/071355 (hereinafter “the ‘355 publication”). The ‘355 publication teaches a PYY analog that has 85% identity with the instant formula I and that the PYY analog may be modified by a group including sulfonated hexadecanoic acid which is a fatty acid (p. 21, line 14-15, p. 31, line 4-5 (claim 6 and SEQ ID NO: 8). ‘355 does not teach a modified PYY analog of the instant formula 1 and does not teach the instant modified PYY analog of amino acid sequence 9-13.
The instant modified PYY analog have an increased half-life thereby allowing for once weekly administration and have increased physico-chemical stability and compatibility when compared to native, human PYY. Moreover, the instant modified PYY analog can facilitate . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654